                Case 20-50694-BLS     Doc 7    Filed 09/06/20   Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

In re:                                    )
                                          )             Chapter 7
HERITAGE HOME GROUP, LLC, et al.,         )
                                          )             Case No. 18-11736 (BLS)
                      Debtors.            )
_________________________________________ )             (Jointly Administered)
                                          )
ALFRED T. GIULIANO, in his capacity as    )
Chapter 7 Trustee of HERITAGE HOME        )
GROUP, LLC, et al.,                       )             Adversary No. 20-50694 (BLS)
                                          )
                      Plaintiff,          )
                                          )
vs.                                       )
                                          )
AMERICAN EXPRESS TRAVEL RELATED           )
SERVICES COMPANY, INC.,                   )
                                          )
                      Defendant.          )

                    NOTICE OF WITHDRAWAL OF DOCKET NO. 6

         PLEASE TAKE NOTICE that American Express Travel Related Services Company, Inc.

hereby withdraws Defendant’s Corporate Disclosure Statement [Docket No. 6].



Dated: September 6, 2020                  SMITH, KATZENSTEIN & JENKINS LLP

                                          /s/ Kathleen M. Miller
                                          Kathleen M. Miller (I.D. No. 2898)
                                          1000 N. West Street, Suite 1501, P.O. Box 410
                                          Wilmington, DE 19899
                                          Tel: (302) 652-8400
                                          KMiller@skjlaw.com
                                          Attorneys for American Express Travel Related
                                          Services Company, Inc.
